FILED IN
             1st COURT OF APPEALS
                 HOUSTON, TEXAS
             12/9/2015 7:49:23 PM
             CHRISTOPHER A. PRINE
                     Clerk




APPENDIX A
APPENDIX B
APPENDIX C
APPENDIX D
APPENDIX E
APPENDIX F
APPENDIX G
APPENDIX H
APPENDIX I
APPENDIX J
APPENDIX K
APPENDIX L
APPENDIX M
APPENDIX N
APPENDIX O
APPENDIX P
APPENDIX Q